MeAMIS, P. J.
Raleigh E. Canter and wife Yirgie M.. Canter brought these consolidated, actions to recoyer on a policy of hospital insurance in the defendant Hermitage, Health & Life Insurance Company. The cases were heard without a jury and resulted in judgments for the plaintiffs from which the insurer has appealed, insisting the Court erred in not dismissing the suits on the ground the Doctors Hospital & Clinic of Morristown where plaintiffs were patients is not within the policy definition of a hospital.
The policy-defines “Hospital” as follows: f*:
“ ‘Hospital’ as used herein means an establishment which meets all of the following requirements: (1) holds a license as a hospital (if licensing is required in the state); (2) operates primarily for the reception, care and treatment of sick, ailing, or injured persons as inpatients; (3) provides 24-hour a day nursing service<by graduate registered nurses; (4) has a staff of oiie or more licensed physicians available at all times; (5) provides organized facilities for diagnosis and major surgical *534facilities; and, (6) is not primarily a clinic, nursing; rest’ or convalescent Rome or similar establishment nor is not, other; than incidentally, a place for alcoholics :or drug’ addicts;”
Wé have emphasized that portion of the policy definition" which' the insurer contends. Doctors Hospital and Clinic fails to meet. Unquéstionábly the Hospital meets every other requirement of the policy. It employs in all 52 people. It . has .29 beds, operates §4 hours a-day, has two qualified physicians and all of the required facilities. It is not a rest, nursing or convalescent lib'mte/ .
In addition to having registered nurses as hereinafter shown;’nursing dutiés at the'hospital are performed''by twelve licensed practical húfses aíid iribré fhhfi’20'nurses’* aids. ’ ’ - • .. > ■■ ■
As to graduate registered : nurses., the, office manager of thó Hospital testified that,.. at .the time of the. trial, there were 4 .and another yms, to. come the following week. These nurses wprk on 3 shifts of .8 hours each. On cross examination the witness said 4 nurses were then employed on the first and second shifts and the Hospital at that time was attempting to locate a registered nurse for the third '-shift: There Isiho- proof as to Tiow many registered .nurses were. .employed at ,the Hospital while insureds were .patients there. It, does appear, that, it is.the., policy of the. Hospital.to have registered nurses on duty 24 hours a day and it. so operates “when they are available.” . ■
- Reasonable restrictions as to the kind or class of hospital* in. which treatment is authorized ate generally held valid’.’ They’are40 be construed in a manner to effectuate the■ ’evident^purpose of'insuring" proper treatment and *535care and by so doing eliminate prolonged hospitalization at the expense of the insurer, and where' a certain type of hospital is excluded the exclusion must be given effect. 29 A Am. Jur. 639, Insurance, Section 1532; And see Anno. 81 A.L.R.2d 931.
The Courts, in construing policies of hospital insurance, generally have applied the rule of liberal construction in favor of the insured, applicable generally to insurance contracts lb. 929, citing along with cases from other states, Slomovic v. Tennessee Hospital Service Association, 203 Tenn. 380, 313 S.W.2d 265, where the Court, without expressly so holding, assumed the rule of liberal construction applied. We can think of no reason the rule is not as applicable to policies of hospital insurance as to other insurance contracts and, accordingly, hold that the policy here in suit is to be liberally construed in favor of the insured.
While we do not have a Tennessee decision controlling the question, we think there is a clear analogy between the requirement here invoked and the requirement of some policies of disability insurance that the insured in order to recover must be confined to the house. Such policies have been consistently held to require no more than a substantial compliance with this requirement. Brandt v. Mutual Benefit Health & Accident Ass’n, 30 Tenn.App. 14, 202 S.W.2d 827; Mutual Benefit Health & Acc. Ass’n v. King, 55 Tenn.App. 72, 396 S.W.2d 94, 95 and eases cited in these opinions.
We think the same rule of substantial rather than a literal compliance applies in this case and, under the facts above detailed, we hold that Doctors Hospital & Clinic where insureds received treatment substantially complies *536with the requirement that a graduate registered nurse be. on duty 24.hours a-day.
Affirmed.